COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:   Elaine Marshall, Individually, as Independent Executrix of the
                       Estate of E. Pierce Marshall, as trustee of the Marshall
                       Grandchildren’s Trust for the benefit of E. Pierce Marshall, Jr.,
                       as trustee of the Marshall Grandchildren’s Trust for the Benefit
                       of Preston Marshall, as trustee of the Bettye B. Marshall Living
                       Trust, as trustee of the J. Howard Marshall, II, Marital Trust
                       Number Two, as trustee of the J. Howard Marshall, II, Living
                       Trust, as trustee of the E. Pierce Marshall Family Trust created
                       under the Bettye B. Marshall Living Trust Indenture dated
                       October 30, 1990, as trustee of the Marshall Petroleum, Inc.,
                       Stock Holding Trust, as trustee of the Marshall Heritage
                       Foundation, and as trustee of the Marshall Legacy Foundation; E.
                       Pierce Marshall, Jr., Individually, as trustee of the Marshall
                       Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
                       Heritage Foundation, and as trustee of the Marshall Legacy
                       Foundation; Preston Marshall, Individually, as trustee of the
                       Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
                       Marshall Heritage Foundation, and as trustee of the Marshall
                       Legacy Foundation; Robert McIntyre, as temporary administrator
                       of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
                       n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
                       Hilliard, individually, as trustee of the Grantor Retained Annuity
                       Trust, as trustee of the J. Howard Marshall Charitable Lead
                       Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
                       Number Two, and as trustee of the J. Howard Marshall, II,
                       Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
                       II, Liquidating Trust Number One, and as trustee of the J.
                       Howard Marshall, II, Family Trust; and Dr. Stephen Cook, as
                       trustee of the J. Howard Marshall, II, Living Trust v. J. Howard
                       Marshall, III; Vickie Lynn Marshall; Harvey Sorensen; and
                       Foulston & Siefkin, L.L.P.
                  ****

J. Howard Marshall, III v. Elaine Marshall, Individually, as
Independent Executrix of the Estate of E. Pierce Marshall, as
trustee of the Marshall Grandchildren’s Trust for the benefit of E.
Pierce Marshall, Jr., as trustee of the Marshall Grandchildren’s
Trust for the Benefit of Preston Marshall, as trustee of the Bettye
B. Marshall Living Trust, as trustee of the J. Howard Marshall,
II, Marital Trust Number Two, as trustee of the J. Howard
Marshall, II, Living Trust, as trustee of the E. Pierce Marshall
Family Trust created under the Bettye B. Marshall Living Trust
Indenture dated October 30, 1990, as trustee of the Marshall
Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
Heritage Foundation, and as trustee of the Marshall Legacy
Foundation; E. Pierce Marshall, Jr., Individually, as trustee of the
Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
Marshall Heritage Foundation, and as trustee of the Marshall
Legacy Foundation; Preston Marshall, Individually, as trustee of
the Marshall Petroleum, Inc., Stock Holding Trust, as trustee of
the Marshall Heritage Foundation, and as trustee of the Marshall
Legacy Foundation; Robert McIntyre, as temporary administrator
of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
Hilliard, individually, as trustee of the Grantor Retained Annuity
Trust, as trustee of the J. Howard Marshall Charitable Lead
Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
Number Two, and as trustee of the J. Howard Marshall, II,
Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
II, Liquidating Trust Number One, and as trustee of the J.
Howard Marshall, II, Family Trust; Harvey Sorensen; Foulston
& Siefkin, L.L.P.; Dr. Stephen Cook, as trustee of the J. Howard
Marshall, II, Living Trust; Charles Koch; Don Cordes; and Koch
Industries, Inc.

                  ****

Vickie Lynn Marshall v. Elaine Marshall, Individually, as
Independent Executrix of the Estate of E. Pierce Marshall, as
trustee of the Marshall Grandchildren’s Trust for the benefit of E.
Pierce Marshall, Jr., as trustee of the Marshall Grandchildren’s
Trust for the Benefit of Preston Marshall, as trustee of the Bettye
B. Marshall Living Trust, as trustee of the J. Howard Marshall,
II, Marital Trust Number Two, as trustee of the J. Howard
                        Marshall, II, Living Trust, as trustee of the E. Pierce Marshall
                        Family Trust created under the Bettye B. Marshall Living Trust
                        Indenture dated October 30, 1990, as trustee of the Marshall
                        Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
                        Heritage Foundation, and as trustee of the Marshall Legacy
                        Foundation; E. Pierce Marshall, Jr., Individually, as trustee of the
                        Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
                        Marshall Heritage Foundation, and as trustee of the Marshall
                        Legacy Foundation; Preston Marshall, Individually, as trustee of
                        the Marshall Petroleum, Inc., Stock Holding Trust, as trustee of
                        the Marshall Heritage Foundation, and as trustee of the Marshall
                        Legacy Foundation; Robert McIntyre, as temporary administrator
                        of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
                        n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
                        Hilliard, individually, as trustee of the Grantor Retained Annuity
                        Trust, as trustee of the J. Howard Marshall Charitable Lead
                        Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
                        Number Two, and as trustee of the J. Howard Marshall, II,
                        Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
                        II, Liquidating Trust Number One, and as trustee of the J.
                        Howard Marshall, II, Family Trust; Harvey Sorensen; Foulston
                        & Siefkin, L.L.P.; Dr. Stephen Cook, as trustee of the J. Howard
                        Marshall, II, Living Trust

Appellate case number: 01-02-00114-CV

Trial court case number:   276,815-402

Trial court:            Probate Court No. 2 of Harris County

        Counsel Brian P. Casey has filed a “Notice of Withdrawal,” which we construe as
a motion for leave to withdraw. The motion does not, however, provide a list of current
deadlines and settings, provide the party’s name and last known address and telephone
number, state that a copy of the motion was delivered to the party, or state that the party
was notified in writing of the right to object to the motion. See TEX. R. APP. P. 6.5(a).
Further, although counsel states that his withdrawal “does not leave any party without
representation” and that his previous clients “continue to be represented by the same law
firm as before,” counsel fails to identify any counsel of record who continues to represent
the clients from whose representation he seeks to withdraw. Cf. TEX. R. APP. P. 6.5(d)
(requiring that motion to substitute identify substitute attorney’s name, bar number, and
contact information). Because counsel fails to either comply with the requirements of
Rule 6.5(a) or identify another counsel of record that actively represents his clients, we
deny the motion. We will consider any future motion to withdraw filed in compliance
with Rule 6.5.
      It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: April 15, 2014